              Case 2:20-cr-00127-RSL Document 19 Filed 11/25/20 Page 1 of 1




 1                                                              JUDGE ROBERT S. LASNIK
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                   ) NO. CR20-127RSL
 8                                               )
                     Plaintiff,                  )
 9                                               )
                v.                               ) INVOCATION OF RIGHTS
10                                               )
     GARY BOWSER,                                )
11                                               )
                     Defendant.                  )
12                                               )
13
            I, Gary Bowser, the defendant in the above-entitled case, accept Christopher
14
     Sanders as my attorney, and invoke my Fifth and Sixth Amendment rights to have my
15   attorney present for any and all questioning, interrogation or examination by law
16   enforcement. This invocation of my rights applies to the investigation in this case, and
17   any other matter that may be the subject of investigation. I also assert my right to
18   remain silent. I revoke any previous waivers relating to questioning and revoke any
19   consent I have given to search.

20                   DATED this 25th day of November, 2020.

21
                                        s/ Christopher M. Sanders
22
                                        signed on behalf of Gary Bowser, Defendant
23
24
25
26

                                                                FEDERAL PUBLIC DEFENDER
       INVOCATION OF RIGHTS                                        1601 Fifth Avenue, Suite 700
       (Gary Bowser; CR20-127RSL) - 1                                Seattle, Washington 98101
                                                                                (206) 553-1100
